Citation Nr: 0006289	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to November 12, 1996, 
for the award of a 100 percent disability evaluation for 
schizophrenic reaction with anxiety.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  On September 20, 1991, the veteran filed a claim for 
increase for schizophrenic reaction with anxiety; this claim 
was denied by a January 1992 rating decision, which confirmed 
and continued a 10 percent disability rating for 
schizophrenic reaction with anxiety.

2.  The veteran was furnished notice of the January 1992 
rating decision and of his appellate rights; no appeal was 
filed and this decision became final.

3.  A new claim for increase for schizophrenic reaction with 
anxiety was received November 12, 1996.

4.  No evidence was submitted within one year prior to 
November 12, 1996, indicating that the veteran's 
schizophrenic reaction with anxiety warranted an increased 
evaluation.


CONCLUSION OF LAW

The requirements for an effective date prior to November 12, 
1996, for a 100 percent evaluation for schizophrenic reaction 
with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§  3.400, 20.302 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an earlier effective date is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed; as such, no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The law provides, in part, that increased evaluations are 
effective as of the date of receipt of claim, or the date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later.  An exception to this rule is that the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was ascertainable up to one 
year prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined under 38 C.F.R. § 3.1(p) as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).  However, once service connection has been 
established for a disability, the date of VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as date of receipt of a claim for increase.  
38 C.F.R. § 3.157(a), (b)(1).  

On November 12, 1996, the veteran submitted a claim 
requesting an increased evaluation for schizophrenic reaction 
with anxiety, but no additional evidence in support of that 
claim was submitted.  The veteran was then afforded a VA 
rating examination in December 1996, which noted that the 
veteran's psychiatric disorder had worsened.  As a result, in 
January 1997, the RO granted an increased evaluation to 100 
percent for the veteran's schizophrenic reaction with 
anxiety.  In reaching that decision, the RO assigned an 
effective date of November 12, 1996, the date in which the RO 
received the claim requesting an increased evaluation.

The veteran asserts that his 100 percent disability 
evaluation should have an effective date of January 1995.  
During his June 1998  hearing before the undersigned member 
of the Board, the veteran testified that, from January 1995 
to November 1996, he was treated at the VA Medical Center in 
Oklahoma City, Oklahoma for various health problems, 
including his service-connected schizophrenia.  Specifically, 
the veteran asserted that from as early as January 1995, he 
was seeing "Dr. Young" on an outpatient basis.  He related 
that he'd sometimes stop by Dr. Young's office and "talk for 
a while."  The veteran was not sure whether Dr. Young 
recorded these visits.  He also related that Dr. Young 
retired from the VA Medical Center in Oklahoma City.  

In response to the veteran's testimony, the Board remanded 
the appeal to ascertain whether the treatment records 
discussed by the veteran in his June 1998 hearing existed.  
In addition, VA records relating to the veteran's treatment 
at the VA Medical Center in Oklahoma City from November 1995 
to November 1996 and  medication or treatment records which 
lists medication prescribed for the veteran from January 1995 
to June 1997 had been associated with the claims file which 
the  RO had not had an opportunity to review.  Subsequently 
obtained VA outpatient treatment records for the period 
January 1995 to November 1996 failed to disclose any 
complaints or treatment for psychiatric disability.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to November 12, 1996, for an award of 
a 100 percent evaluation for schizophrenic reaction with 
anxiety.  There are no VA records or other records 
demonstrating that his psychiatric condition worsened within 
the one-year period preceding the November 12, 1996, claim.  
Further, the date on which it is factual ascertainable that 
an increase in disability had occurred is the date of the 
December 1996 VA examination.   

Additionally, the veteran argues that he never received 
notice of the January 1992 rating decision that continued and 
confirmed a 10 percent evaluation for schizophrenic reaction 
with anxiety and, therefore, the effective date for the 
increased evaluation should be the date he filed his 
September 1991 claim for increase, or prior to November 12, 
1996.  However, this argument also fails.  

A review of the record shows that on September 20, 1991, the 
veteran filed a claim for increase for schizophrenic reaction 
with anxiety.  The claim was denied by a rating decision 
dated January 1992, and, at that time, the veteran was 
furnished a notice of the January 1992 rating decision and of 
his appellate rights at his last known address of record.  
"Notice" means written notice sent to a claimant at his 
latest address of record.  38 C.F.R. § 3.1(q).  Consequently, 
the veteran is presumed to have received notice and to have 
been given the opportunity to appeal the adverse decision.  
Nevertheless, the veteran failed to submit a notice of 
disagreement within the one-year period of the date of 
mailing that notification; hence, the January 1992 decision 
became final.   38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In light of the foregoing, the Board finds that an earlier 
effective date prior to November 12, 1996, for an award of a 
100 percent evaluation for schizophrenic reaction with 
anxiety must be denied.


ORDER

An effective date prior to November 12, 1996, for an award of 
a 100 percent evaluation for schizophrenic reaction with 
anxiety is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

